DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is beg examined under the first inventor to file provisions of the AIA .

Status of Application
The amendment dated 60 June 2022 is acknowledged.  Claims 2 and 20 were cancelled.  Claims 1, 3-19, and 21-25 are pending and are considered on the merits below.

In response to the present amendment, the examiner enters a rejection which includes new evidence.  Claims 6 and 15-17 were previously indicated as allowable subject matter.  This position is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 11, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawata et al. (US 5,531,225).
Regarding claims 1 and 4, Nawata describes a breath alcohol content device (abstract). His device includes 
an electrochemical sensor (col. 5, lines 50-60) to convert an electrochemically convertible substance in a fluid sample (abstract, alcohol) including a mixture of a test subject's breath and ambient air (col. 3, lines 55-65) to an electrical output on contact with the electrochemical sensor (col. 5, lines 60-65); 
a humidity sensor to detect water saturation level of the fluid sample (col. 10, lines 35-55); and 
a microprocessor (Fig. 6, CPU 50) to: 
calculate a quantity of the electrochemically convertible substance in the fluid sample using the electrical output from the electrochemical sensor and the detected water saturation level of the fluid sample (col. 11 line 40 – col. 12 line 35), 
determine a proportion of the fluid sample that constitutes the test subject's breath using a fractional calculation of the detected water saturation level of the fluid sample (Id; col. 10, lines 35-55; Fig. 18); and 
calculate a quantity of the electrochemically convertible substance within the test subject's breath based on the calculated quantity of the electrochemically convertible substance in the fluid sample and the determined proportion of the fluid sample that constitutes the test subject's breath (Id).
Further regarding claim 4, because the structure is substantially the same, it would have been expected to have the same properties.
Regarding claim 3, wherein the fluid sample is passively collected via a sample port in the breath alcohol content device (col. 5, lines 25-40).
Regarding claim 11, the device also has a memory to store the calculated quantity of the electrochemically convertible substance (Fig. 6, RAM 52).
Regarding claim 19, Nawata describes a method of determining a quantity of an electrochemically convertible substance in a fluid sample (abstract).  He does this by 
converting the electrochemically convertible substance in the fluid sample including a mixture of a test subject's breath and ambient air to an electrical output on contact with an electrochemical sensor (col. 5, lines 60-65); 
detecting a water saturation level of the fluid sample (col. 10, lines 35-55); 
calculating the quantity of the electrochemically convertible substance in the fluid sample using the electrical output from the electrochemical sensor and the detected water saturation level of the fluid sample (using Fig. 18, col. 10, line 35 – col. 11 line 5)
determining a proportion of the fluid sample that constitutes the test subject's breath using a fractional calculation of the detected water saturation level of the fluid sample (Id); and 
calculating a quantity of the electrochemically convertible substance within the test subject's breath based on the calculated quantity of the electrochemically convertible substance in the fluid sample and the determined proportion of the fluid sample that constitutes the test subject's breath (Id).
Regarding claim 22, the method includes a step of storing the calculated quantity of the electrochemically convertible substance in memory (implicitly necessary to obtain the calculation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7-9, 12-13, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawata in view of DeVries et al. (US 2018/0074030).
Regarding claims 5 and 21, Nawata does not appear to discuss calibration.
DeVries desrcribes a use where the fluid sample is one of a dry gas calibration standard and a wet bath calibration standard, and wherein the microprocessor is further to determine which of the dry gas calibration standard and the wet bath calibration standard constitutes the fluid sample based on the detected water saturation level of the fluid sample, the microprocessor further to compensate for the determined calibration standard in calculating the quantity of the electrochemically convertible substance in the fluid sample.

    PNG
    media_image1.png
    166
    253
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have performed this step in order to ensure the reliability of the measurement.
Regarding claim 7, from DeVries, the determined calibration standard is dry gas when the water saturation level of the fluid sample is less than 10%.

    PNG
    media_image2.png
    386
    258
    media_image2.png
    Greyscale


Regarding claim 8, from DeVries wherein the determined calibration standard is wet bath when the water saturation level of the fluid sample is greater than 90% (Id).
Regarding claim 9, from DeVries, wherein a difference in electrical output from the electrochemical sensor between the dry gas calibration standard and the wet bath calibration standard is approximately 4%.

    PNG
    media_image2.png
    386
    258
    media_image2.png
    Greyscale

Regarding claim 12, from DeVries, the device also includes a wireless communication antenna, wherein the microprocessor is further to monitor available wireless data networks via the wireless communication antenna, establish a wireless data connection with a pre-approved wireless network upon its detection, and upload the calculated quantity of the electrochemically convertible substance stored in the memory to network storage connected to the pre-approved wireless network.

    PNG
    media_image3.png
    42
    252
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    216
    255
    media_image4.png
    Greyscale


Regarding claim 13, 23, and 25, from DeVries, wherein establishing the wireless data connection and uploading the calculated quantity of the electrochemically convertible substance is performed without user input (Id).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawata in view of Eichler et al. (US 2015/0025407).
Regarding claim 10, Nawata does not disclose the use of a pump in the manner claimed.
Eichler describes that he can use a pump to draw the fluid sample into the breath alcohol content device; 

    PNG
    media_image5.png
    101
    249
    media_image5.png
    Greyscale

and a barometric pressure sensor, the microprocessor further to trigger the pump to draw the fluid sample into the breath alcohol content device upon detection of a rapid increase in barometric pressure (see [0023] above and also see below).

    PNG
    media_image6.png
    69
    247
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have performed this step in order to correctly obtain the sample for measurement.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawata in view of admitted prior art.
Regarding claim 14, Ohya does not discuss the limitation at issue.
The examiner officially notes that when sending a wireless signal, it is conventional to encrypt the data in order to insure the integrity of the system.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have described the system such that the microprocessor encrypts the calculated quantity of the electrochemically convertible substance prior to uploading to the pre-approved wireless network.
Regarding claim 18, Ohya does not discuss the limitation at issue.
The examiner officially notes that it is conventional to allow upgrades to software over a wireless network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have described the system such that the microprocessor is programmed to download software updates for the breath alcohol content device from the pre- approved wireless network.
Because the use of official notice was unchallenged by the applicant in the next reply, it is taken now as admitted.

Allowable Subject Matter
Claims 6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds no evidence to issue a rejection of these claims. They are therefore indicated as allowable.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. The applicant argued on the basis of an amendment.  However, in view of the rejection above, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797